Citation Nr: 0905681	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-06 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from January 
30, 2006 to February 13, 2006.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from February 
20, 2006 to March 3, 2006.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service January 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and June 2006 decisions of 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Tomah, Wisconsin.  The Veteran's disagreement with the 
denial of payment or reimbursement of private medical 
expenses led to this appeal.

The Board notes that the Veteran was scheduled for a Board 
hearing pursuant to his request.  The Veteran cancelled this 
hearing.  A motion to reschedule the hearing was denied by a 
Board member based on the veteran's incarceration.  See 
38 C.F.R. § 20.704.  Because the Veteran is not in a position 
to attend either a travel board hearing or an electronic 
hearing at a VA facility due to his continuing incarceration, 
a hearing cannot be arranged. 

Notwithstanding the foregoing, there is additional 
development warranted with respect to both issues on appeal 
that the VAMC can accomplish.  For the reasons expressed 
below, the appeal is being remanded to the VAMC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran contends that he meets the requirements for 
reimbursement of unauthorized medical expenses incurred at 
private hospitals from January 30, 2006 to February 13, 2006 
and from February 20, 2006 to March 3, 2006.  The relevant 
evidence is summarized below.

A discharge summary from the first hospitalization at issue 
indicates that the Veteran sought treatment after an 8-9 day 
duration of back pain, fevers, and sweats.  The Veteran 
subsequently underwent laminectomies for debridement of a 
lumbosacral spinal epidural abscess.
One week later (February 20, 2006), the Veteran presented for 
admission to the second hospitalization at issue due to 
drainage of the incision from the prior treatment.

The Veteran sought private medical treatment in early January 
2006, prior to admission to the first hospitalization at 
issue, for back pain.  (The Veteran has not indicated that he 
wishes repayment or reimbursement for this other period of 
treatment.)  

The record contains an April 2006 note from a registered 
nurse.  She documented that the Veteran was seen in the 
private facility after notified by a care facility that the 
Veteran had drainage from his incision.  The Veteran was seen 
in the office and immediately placed in the hospital.  She 
noted that the Veteran was immediately stable.  The veteran 
appeared stiff from rising from the seated position and 
ambulated without much difficulty.  She wrote that the 
Veteran was able to be transferred to VA services to have 
health care needs met.  A later dated note includes the note:  
"Denied, VA available."  A September 2006 entry in the 
record documents that the Veteran reported that a Dr. M 
(initial used to protect privacy) informed him that he would 
not have "made it" 48 hours.  A February 2007 entry in the 
record documents a physician's name followed by the word 
"denied."

In the June 2006 VAMC determination that denied reimbursement 
of payment for the episode of care from January 30, 2006 to 
February 13, 2006, the VAMC found that VA facilities were 
feasibly available to provide the care.  In a November 2006 
letter, the VAMC continued the denial, noting that a 
reviewing clinician determined that the care was not for an 
emergency that would have prevented the use of VA facilities.  
In the statement of case, the VAMC indicated that the 
reviewing physician determined that the Veteran was medically 
stable for transfer to a VA facility for services required.  
The Board interprets this as a finding that the Veteran was 
stable for transfer from the earlier treatment beginning on 
January 30, 2006 for which the Veteran currently seeks 
payment or reimbursement.  

The records associated with the denial of the claim for 
reimbursement or payment for the episode of care from 
February 20, 2006 to March 3, 2006 include a recommendation 
from a registered nurse that the claim be denied.  She noted 
that the Veteran expressed that he would not "come to the VA 
and elected to use civilian facilities in cares that could be 
addressed by VA services."

In the May 2006 VAMC determination that denied reimbursement 
of payment for the episode of care from February 20, 2006 to 
March 3, 2006, the VAMC found that VA facilities were 
feasibly available to provide care.  In a November 2006 
letter that continued the denial, the VAMC noted that a 
reviewing clinician felt that VA facilities were available 
and should have been used.  In the statement of the case, the 
VAMC noted that the reviewing physician determined that the 
Veteran was medical stable for transfer to a VA facility for 
services required.  The Board highlights that this finding 
does not indicate whether the Veteran had a medical emergency 
when he entered the hospital on February 20, 2006 - the first 
day the record indicates that the Veteran sought treatment 
subsequent to being released from the same private hospital a 
week prior. 

In his March 2007 substantive appeal, the Veteran stated that 
he was seeking reimbursement or payment as he was informed 
that he would "be dead" in 24-48 hours and that VA could 
not help him.  The Veteran wrote that VA did not have the 
resources to treat the disability.  

                                             Applicable Law 
and Regulations

Review of the claims file reveals that service connection is 
in effect for schizophrenia, rated as 100 percent disabling 
and right and left knee chondromalacia, both rated as 10 
percent disabling.  The Regional Office has denied service 
connection for a back disability.

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  See 38 C.F.R. § 17.54.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728."  See 
Malone v. Gober, 10 Vet. App. 539, 541 (1997).

The implementing regulation, 38 C.F.R. § 17.120, provides 
circumstances under which the not previously authorized 
medical services may be paid.  In pertinent part, the 
regulation provides that payment or reimbursement may be 
paid:  (1) For any disability of a Veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; (2) the care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them before hand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 C.F.R. 
§ 17.120 (Emphasis contained in regulation).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized." Malone, 10 Vet. App. at 542 (citations 
omitted).

38 C.F.R. § 17.121 provides that claims for payment or 
reimbursement of the costs of emergency hospital care or 
medical services not previously authorized will not be 
provided for any period beyond the date on which the medical 
emergency ended.  The regulation provides that an emergency 
shall be deemed to have ended at the point when a VA 
physician has determined that, based on sound medical 
judgment, a Veteran: (a) Who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or (b) Who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability. 

                                                

                                                             
Analysis

In this case, as noted above, the Veteran is in receipt of a 
100 percent rating based upon individual unemployability.  
Although the VAMC did not make a formal finding that the 
total disability was permanent in nature, the VAMC appears to 
have implicitly made this finding as the question was not 
addressed and the claim was addressed only under the 
38 U.S.C.A. § 1728 law.  The Board will not disturb this 
finding.  Thus, it is unnecessary to address whether payment 
or reimbursement is warranted under 38 U.S.C.A. § 1725 (the 
Millennium Bill) which provides for payment or reimbursement 
in limited circumstances for non-service connected 
disabilities.

After this review of the record, the Board finds that a 
remand is necessary prior to adjudication of the claims for 
reimbursement or payment of unauthorized medical expenses 
incurred at a private hospital from January 30, 2006 to 
February 13, 2006 and again from February 20, 2006 to March 
3, 2006.  First, as outlined above, the record contains short 
statements that are attributed to physicians regarding the 
finding that the Veteran was not in a medical emergency or 
that he condition had stabilized.  Other documents indicate 
that a determination was made that VA facilities were 
feasibly available.  The claims file does not include a 
written opinion from a physician addressing the question of 
whether there was a medical emergency during either 
hospitalization in question based upon a review of all of the 
relevant evidence, supported rationale.  The Board finds that 
such an opinion is needed regarding these claims.  See Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  

Second, although the VAMC found that VA facilities were 
reasonably feasible, the VAMC did not provide a basis for 
this finding, such as the distance the Veteran would have had 
to travel to reach the VA facility.

Third, the Veteran was issued VCAA letters pursuant to the 
claims on appeal but after a review of these letters, the 
Board finds that the Veteran should be issued an additional 
letter upon remand.  Specifically, this letter should include 
the elements of the claim located in 38 C.F.R. § 17.120 as 
well as a copy of the text of 38 C.F.R. § 17.121 regarding 
the limitations on payment or reimbursement of the cost of 
emergency hospital care.  

Fourth, as noted above, the Veteran indicated that a Dr. M 
provided an opinion to the effect that the Veteran was in a 
medical emergency (would die in 24-48 hours) and that the 
Veteran should not seek treatment through VA.  This opinion 
is not of record.  The Veteran should be requested to provide 
a copy of such an opinion or provide the appropriate 
information and consent to allow VA to obtain this opinion.

Lastly, as indicated above, the Veteran has an accredited 
representative.  The record contains a March 2007 VA Form 
646, Statement of Accredited Representative in Appealed Case.  
Although the document is marked that the representative 
wished to make an argument, there is no argument and the 
document is signed by the Veteran and not the representative.  
Upon remand, the representative should be provided an 
opportunity to present argument on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification 
letter.  The letter should notify the 
Veteran of the information and evidence 
needed to substantiate and complete his 
claims, including what part of that 
evidence he is to provide and what part 
VA will attempt to obtain for him.  This 
letter should include the elements of the 
claim located in 38 C.F.R. § 17.120 as 
well as a copy of the text of 38 C.F.R. 
§ 17.121 regarding the limitations on 
payment or reimbursement of the cost of 
emergency hospital care.  

This letter should specifically inform 
the Veteran to submit any record of an 
opinion by a Dr. M (physician's name 
previously identified in the Combine 
Health Record (CHR)) and that VA can 
obtain such record with proper consent 
and authorization.
2.  Obtain a VA opinion to determine if 
the Veteran had a medical emergency at 
the time of either hospitalization at 
issue.  A copy of the CHR and the claims 
file should be sent to the physician 
completing the opinion request.

Following review of the relevant 
evidence in the CHR and claims file, 
including the records documenting the 
private care in question in the CHR and 
Volume 4 of the claims file, the 
physician should provide answers to the 
following questions:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the initial 
evaluation and treatment 
beginning January 30, 2006 was 
for a medical emergency of 
such nature that delay would 
have been hazardous to life or 
health?

In forming this opinion, the 
physician is directed to 
consider the evidence that the 
Veteran had received treatment 
for back pain just prior to 
the January 30, 2006 treatment 
for which he is seeking 
reimbursement or payment.

b) If the physician finds that 
the treatment beginning 
January 30, 2006 was for a 
medical emergency, is it at 
least as likely as not (50 
percent or greater 
probability) that the medical 
emergency did not cease prior 
to discharge from treatment on 
February 13, 2006, so that the 
Veteran could not have been 
transferred from the non-VA 
facility to a VA medical 
center for continuation of 
treatment for the disability 
and that the Veteran could not 
have reported to a VA medical 
center for continuation of 
treatment for the disability?

c)  Is it at least as likely 
as not (50 percent or greater 
probability) that the initial 
evaluation and treatment 
beginning February 20, 2006 
was for a medical emergency of 
such nature that delay would 
have been hazardous to life or 
health?

d) If the physician finds that 
the treatment beginning 
February 20, 2006 was for a 
medical emergency, is it at 
least as likely as not (50 
percent or greater 
probability) that the medical 
emergency did not cease prior 
to discharge from treatment on 
March 3, 2006, so that the 
Veteran could not have been 
transferred from the non-VA 
facility to a VA medical 
center for continuation of 
treatment for the disability 
and that the Veteran could not 
have reported to a VA medical 
center for continuation of 
treatment for the disability?

The physician is requested to 
provide a rationale for any 
opinion provided.  If the 
physician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

3.  Thereafter, the claims should be re-
adjudicated.  The VAMC should document 
whether the conditions listed in 
38 C.F.R. § 17.120 and § 17.121 are 
satisfied, including a finding that VA 
facilities were feasibly available, and 
VAMC must include a basis for each 
determination, to include the approximate 
distances between the Veteran's home to 
the VAMC and to the private hospital.  If 
either benefit sought is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.






The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).



